Exhibit 10.8
Avenant au Contrat de travail en date du 7 décembre 2009
Addendum to the Employment Agreement dated December 7th 2009



ENTRE LES SOUSSIGNES :
Vistaprint SARL,
Société à responsabilité limitée, au capital social de 1.000 euros,
dont le siège social est situé 34, boulevard Haussmann — 75009 Paris,
immatriculée au RCS de Paris sous le numéro 452 977 382.
Représentée par Monsieur Robert Keane, Gérant.
Ci-après désignée « la Société »,
D’UNE PART,
ET
Monsieur Ernst. J. Teunissen,
Demeurant 10, rue Decamps,
75016 Paris,
Ci-après dénommé « Monsieur Teunissen»,
D’AUTRE PART.
PREAMBULE
Monsieur Teunissen est employé de la Société depuis le 5 Octobre 2009.
Un contrat de travail en date du 7 décembre 2009 a été conclu entre les parties
afin de définir les conditions et modalités d’emploi de Monsieur Teunissen.
Compte tenu du nouveau rôle de Monsieur Teunissen au sein de la Société, les
parties ont décidé de modifier le contrat de travail en date du 7 décembre 2009
selon les termes ci-dessous.
IL A ETE CONVENU ET ARRETE CE QUI SUIT :
ARTICLE 1 — FONCTION
A compter du 1er juillet 2011, Monsieur Teunissen occupe au sein de la Société
les seules fonctions de Executive vice-président, avec le statut Cadre, position
3.3, coefficient 270, selon la Convention collective applicable.
Dans le cadre des fonctions qui lui sont confiées, Monsieur Teunissen est
notamment chargé de mener la fonction stratégie de l’entreprise, incluant la
participation au processus stratégique annuel avec l’équipe “Global
BETWEEN THE UNDERSIGNED:
Vistaprint SARL,
A limited liability company, with a share capital of 1,000 euros,
whose registered office is located at 34, boulevard Haussmann — 75009 Paris,
registered with the Commercial Registry of Paris under number 452 977 382.
Represented for the purposes hereof by Mr. Robert Keane, Managing Director.
Hereafter referred to as “the Company”,
OF THE FIRST PART,
AND
Mr. Ernst. J. Teunissen,
Residing at 10, rue Decamps,
75016 Paris,
Hereafter referred to as “Mr. Teunissen”,
OF THE SECOND PART.
PREAMBLE
Mr. Teunissen is employed by the Company since October 5, 2009.
An employment contract has been signed between the parties on December 7th 2009
to set out the terms and conditions of Mr Teunissen’s employment.
Considering Mr Teunissen’s new role within the Company, the partied have decided
to amend the employment contract dated December 7th 2009, as provided below.
IT HAS BEEN AGREED AS FOLLOWS:
ARTICLE 1 — FUNCTION
As from July 1, 2011, Mr. Teunissen occupies the position of Executive Vice
President only with Executive status, position 3.3, coefficient 270, according
to the applicable collective bargaining agreement.
In the frame of the duties assigned to him, Mr. Teunissen is in particular in
charge of leading the corporate strategy function, including oversight of the
annual strategy process with the Global Executive Team, Management



 



--------------------------------------------------------------------------------



 



Executive”, le comité de direction (“Management Board”) et le comité de
surveillance (“Supervisory Board”).
Les parties conviennent et acceptent le fait que, en raison de la nature des
fonctions, il est impossible de fournir une description exhaustive des tâches
incombant à Monsieur Teunissen et que, de même, ses fonctions comprennent toutes
les tâches qui sont directement ou indirectement nécessaires à l’exercice des
fonctions.
Les parties conviennent et acceptent que, compte tenu de la nature de sa
fonction, il pourra être confié à Monsieur Teunissen des tâches qui ne figurent
pas dans la description de fonctions mais dont la nature est similaire.
La modification d’un ou de plusieurs éléments concernant les attributions de
Monsieur Teunissen ne saura en aucun cas être considérée comme une modification
d’un élément essentiel du contrat de travail.
D’un point de vue opérationnel, Monsieur Teunissen devra rendre compte de son
activité au “Chief Executive Officer” de Vistaprint.
Monsieur Teunissen devra exécuter ses tâches au mieux de ses capacités et devra
respecter les politiques et procédures mises en place par la Société, telles que
régulièrement actualisées.
Compte tenu des fonctions de Monsieur Teunissen, il est expressément convenu que
le présent contrat de travail est conclu en fonction des structures
capitalistiques actuelles de la Société et de la composition actuelle de son
management, notamment mais sans limitation en la personne de Robert Keane à
titre de Chief Executive Officer.
ARTICLE 2 — REMUNERATION
2.1. A compter du 1er juillet 2011, Monsieur Teunissen recevra, en rémunération
de son activité, un salaire annuel brut de Cent Trente Six Mille Huit Cent Euros
(136.800 €) qui lui sera payé en douze (12) mensualités, par chèque bancaire ou
virement bancaire ou postal, à la fin de chaque mois.
2.2. La rémunération de M. Teunissen fera l’objet de déductions au titre de la
part salariale des cotisations de Sécurité Sociale, de retraite complémentaire
et de prévoyance, d’assurance chômage, ainsi que de la C.S.G. et de la C.R.D.S.
2.3. Il est expressément convenu que toute autre prime ou gratification
éventuellement allouée par la Société, ne fera pas partie de la rémunération et
conservera son caractère de libéralité toujours révocable.
Board and Supervisory Board.
Both parties agree and accept the fact that, owing to the nature of the duties,
it is impossible to provide an exhaustive description of the tasks incumbent on
Mr Teunissen, and, likewise, that his duties will include all the tasks directly
or indirectly necessary to the exercise of his duties.
Both parties agree and accept the fact that, owing to the nature of the
position, tasks that are not included in the description of the duties but are
similar in nature may be entrusted to Mr Teunissen.
The change in one or more elements relating to Mr Teunissen’s attributions will
in no event be considered as a change to an essential element of the employment
contract.
From an operational standpoint, Mr. Teunissen shall report his activity to
Vistaprint’s Chief Executive Officer.
Mr. Teunissen shall perform his duties to the best of his ability and shall
abide by all Company’s policies and procedures, as amended on a regular basis.
Considering the duties of Mr. Teunissen, it is expressly agreed that this
employment contract is concluded according to the current ownership structure of
the Company and the current composition of its management, including without
limitation in the person of Robert Keane as Chief Executive Officer.
ARTICLE 2 — REMUNERATION
2.1. As from July 1, 2011, Mr. Teunissen shall be paid, in remuneration for his
activity, an annual gross fixed salary of One Hundred Thirty-Six Thousand Eight
Hundred Euros (€136,800) gross, which shall be paid to him in twelve (12)
monthly installments by bank check or bank or postal transfer at the end of each
month.
2.2. Mr. Teunissen’s remuneration shall be subject to deduction of Mr. Teunissen
share of social security, supplemental retirement, invalidity and death, and
unemployment insurance contributions, and C.S.G. and C.R.D.S.
2.3. It is expressly agreed that any other premium or bonus that may be granted
by the Company shall not be part of the remuneration and shall always remain a
revocable grant.



2



--------------------------------------------------------------------------------



 



ARTICLE 3 — LOI APPLICABLE — TRIBUNAUX COMPETENTS
Le présent avenant est soumis à la loi française, tant pour son exécution que
pour sa résiliation, et tout litige s’y rapportant sera de la compétence
exclusive des tribunaux français.
ARTICLE 4 — LANGUE
La version définitive du présent avenant qui lie les parties est la version
française, la version anglaise de ce contrat n’étant fournie qu’à titre
d’information. En cas de contradiction entre les versions française et anglaise,
la version française prévaudra.
ARTICLE 5 — ACCORDS ANTERIEURS
Cet avenant se substitue à tout accord préexistant, qu’il soit oral ou écrit,
conclu entre Monsieur Teunissen et la Société sur des sujets identiques.
Cependant, les dispositions du contrat de travail en date du 7 décembre 2009 non
modifiées par le présent avenant demeurent entièrement applicables entre les
parties, y compris les droits acquis de Monsieur Teunissen en matière d’années
d’ancienneté, de congés payés, de rémunération et tout autre droits acquis
conformément au contrat de travail en date du 7 décembre 2009.
En double exemplaire1,
Fait à Paris, France
Le 14 octrobre, 2011
Lu et approuvé, bon pour accord

            /s/ Robert S. Keane     Pour la Société / For the Company,    Robert
Keane, Gérant   

        Lu et approuvé, bon pour accord
    /s/ Ernst J. Teunissen     Ernst J. Teunissen         

ARTICLE 3 — GOVERNING LAW — COMPETENT COURTS
This addendum is governed by French law, both with respect to its performance
and its termination. Any dispute relating hereto shall be subject to the
exclusive jurisdiction of the French courts.
ARTICLE 4 — LANGUAGE
The definitive version of this addendum that binds the parties is the French
language version, the English version being provided for information purposes
only. In the event of a contradiction between the two versions, the French
version shall prevail.
ARTICLE 5 — PREVIOUS AGREEMENTS
This addendum supersedes any preexisting agreement, whether oral or written,
entered into between Mr Teunissen and the Company on the same topics.
However, the provisions of the employment contract dated December 7, 2009 which
are unchanged by this addendum shall remain in force between the parties,
including rights acquired by Mr. Teunissen on years of service, paid leave, pay
and other rights acquired under the employment contract dated December 7, 2009.
Signed in duplicate2
In Paris, France,
On 14 octobre 2011.
Lu et approuvé, bon pour accord

            /s/ Robert S. Keane     Pour la Société / For the Company,    Robert
Keane, Gérant   

        Lu et approuvé, bon pour accord
    /s/ Ernst J. Teunissen     Ernst J. Teunissen       



 

1   Chaque page doit être paraphée et les signatures ci-dessus doivent être
précédées de la mention manuscrite suivante : « Lu et approuvé, bon pour accord
».   2   Each page must be initialized and on the last page the above signatures
must be preceded by the following handwritten words: “read and approved, valid
for an employment contract”.

 